                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

THEODORE BRISCOE,                                      )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )     No. 1:19-cv-02134-TWP-DML
                                                       )
WARDEN, Pendleton Correctional Facility, 1             )
                                                       )
                               Respondent.             )

                       ORDER GRANTING MOTION TO DISMISS
                    AND DENYING CERTIFICATE OF APPEALBILITY

        Petitioner Theodore Briscoe was convicted of carrying a handgun without a license with a

prior conviction within 15 years, felony resisting law enforcement, and misdemeanor resisting law

enforcement in an Indiana state court. Mr. Briscoe now seeks a writ of habeas corpus pursuant to

28 U.S.C. § 2254. The respondent filed a motion to dismiss arguing that Mr. Briscoe’s claims are

procedurally defaulted. Mr. Briscoe responded, the respondent replied, and Mr. Briscoe surreplied.

The motion is now ripe for review. For the reasons explained below, the respondent’s motion to

dismiss, dkt. [8], is granted, Mr. Briscoe’s petition for a writ of habeas corpus is denied, and a

certificate of appealability will not issue.

                                             I. Background

        Federal habeas review requires the Court to “presume that the state court’s factual

determinations are correct unless the petitioner rebuts the presumption by clear and convincing


1
  Pursuant to Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts, the only proper respondent in a habeas corpus action is the “state officer who has custody”
of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (proper respondent is warden of
facility holding petitioner, not a remote supervisory official). Therefore, the clerk is directed to
update the docket to substitute the Warden of Pendleton Correctional Facility for the currently
named respondent, as shown in the caption of this Order.
evidence.” Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

§ 2254(e)(1). On direct appeal, the Indiana Supreme Court summarized the relevant facts and

procedural history as follows:

           In the evening of February 1, 2016, Officer Matthew Minnis observed a
           vehicle turn without signaling. He checked the license plate of the vehicle and
           discovered it was stolen. After calling for backup, Officer Minnis activated
           his emergency lights and air horn. Instead of stopping, the vehicle accelerated
           and a high-speed chase ensued through residential areas of northwest
           Indianapolis.

           The chase ended when the vehicle struck a house. Officer Minnis and Officer
           Craig Solomon helped pull Briscoe out of the car. The officers placed Briscoe
           on his stomach on the ground. Officer Minnis testified there was nothing on
           the ground when they placed Briscoe on the ground. Officer Minnis testified
           Briscoe initially refused to put his hands behind his back, kept his hand
           “directly under the center of his body towards his belt line[,]” (Tr. Vol. II at
           18), and “approximately in 10 or 15 seconds of pulling out his hands we were
           able to get his hands behind his back, handcuffed him and at that time we rolled
           him over to search his person and that’s where we located the small black
           handgun[.]” (Id. at 17).

Briscoe v. State, No. 49A04–1709–CR–2327, 2018 WL 2228118, at *1 (Ind. Ct. App. May 16,

2018).

         A jury found Mr. Briscoe guilty of carrying a handgun without a license as a Level 5 felony,

resisting law enforcement by use of a vehicle as a Level 6 felony, and resisting law enforcement

as a Class A misdemeanor. He was sentenced to an aggregate sentence of eight years.

         On direct appeal, Mr. Briscoe challenged the sufficiency of the evidence to support his

felony resisting-law-enforcement and handgun convictions. Dkt. 8-2. The Indiana Court of

Appeals affirmed his convictions on May 16, 2018. He did not seek transfer to the Indiana Supreme

Court. Dkt. 8-3.
          Mr. Briscoe filed a petition for post-conviction relief raising six instances of deficient

performance by his trial counsel and one instance of deficient performance by his appellate

counsel. The post-conviction court denied the petition, and Mr. Briscoe did not appeal.

            He filed his present petition for a writ of habeas corpus in this Court on May 29,

  2019. Dkt. 1. In his petition, he makes the following claims:

      •     A conspiracy existed among the trial judge, his trial counsel, and the
            prosecuting attorney.

      •     The State exercised racially motivated peremptory challenges in violation of
            Batson v. Kentucky, 476 U.S. 79 (1986).

      •     The underlying conviction that enhanced his present handgun-carrying
            conviction “was unconstitutional.”

      •     His trial counsel was ineffective for failing to file a motion to suppress
            evidence.

      •     His trial counsel was ineffective for failing to have Briscoe’s competency
            evaluated.

      •     The caption on a proposed plea agreement was incorrect.

      •     He is actually innocent of the crimes of which he was convicted.

                                          II. Applicable Law

          Federal habeas corpus relief is available only to petitioners in custody “in violation of the

Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a). But that is far from the only

requirement for habeas relief.

          If a petitioner in custody pursuant to a state court judgment raises a claim on federal habeas

review without first presenting it through “one complete round of the State’s established appellate

review process,” that claim is procedurally defaulted. O’Sullivan v. Boerckel, 526 U.S. 838, 845

(1999); see also see also Hicks v. Hepp, 871 F.3d 513, 530−31 (7th Cir. 2017). And a petitioner

cannot obtain relief on a procedurally defaulted claim without showing either “cause and
prejudice” to excuse the default or “that the court’s failure to consider the defaulted claim would

result in a fundamental miscarriage of justice.” McDowell v. Lemke, 737 F.3d 476, 483 (7th Cir.

2013).

                                          III. Discussion

         All of Mr. Briscoe’s claims are procedurally defaulted. He did not present any claim for

relief through a “complete round” of Indiana’s established appellate review process, as he failed

to petition for transfer to the Indiana Supreme Court in his direct appeal and failed to present his

claims for post-conviction relief at all to the Indiana Court of Appeals. See Boerckel, 526 U.S.

at 845. Accordingly, his claims are defaulted. Id.; Hicks, 871 F.3d at 530−31. Mr. Briscoe

acknowledges that his claims are procedurally defaulted. Dkt. 10, p. 3. However, he claims that

his procedural default should be excused because he is actually innocent and because his appellate

attorney performed deficiently when he failed to raise a Batson claim on direct appeal.

         Although these assertions are difficult to discern in Mr. Briscoe’s response, he appears to

argue that there was a fingerprint on the gun that was not his. He told his attorney that there was

another person with him on the night of the incident, Dohjae Kirkland, and that the fingerprint on

the gun would match Mr. Kirkland. His attorney did not pursue this lead. After his conviction,

Mr. Briscoe learned that the police had in fact matched the fingerprint on the gun to Mr. Kirkland.

         Mr. Briscoe is correct that “a prisoner’s proof of actual innocence may provide a gateway

for federal habeas review of a procedurally defaulted claim of constitutional error.” McQuiggin v.

Perkins, 569 U.S. 383, 393 (2013) (citing House v. Bell, 547 U.S. 518, 537-38 (2006). However,

“tenable actual-innocence gateway pleas are rare.” Id. at 386. To demonstrate actual innocence, a

petitioner must show “‘that, in light of the new evidence, no juror, acting reasonably, would have
voted to find him guilty beyond a reasonable doubt.’” Id. (quoting Schlup v. Delo, 513 U.S. 298

(1995)).

           “’New evidence’ in this context does not mean ‘newly discovered evidence’; it just means

evidence that was not presented at trial. And because an actual-innocence claim ‘involves evidence

the trial jury did not have before it, the inquiry requires the federal court to assess how reasonable

jurors would react to the overall, newly supplemented record.’” Jones v. Calloway, 842 F.3d 454,

461 (7th Cir. 2016) (quoting House, 547 U.S. at 538). Here, a reasonable jury could still have

found Mr. Briscoe guilty of carrying a handgun even though Mr. Kirkland’s fingerprint was on the

gun, given the other evidence available at trial that police officers found the gun while searching

Mr. Briscoe. Mr. Briscoe has failed to meet the actual innocence standard.

        Mr. Briscoe’s argument that ineffective assistance of appellate counsel is grounds to

overcome procedural default also fails. “[I]neffective assistance adequate to establish cause for the

procedural default of some other constitutional claim is itself an independent constitutional claim.”

Edwards v. Carpenter, 529 U.S. 446, 451 (2000) (emphasis in original). In Edwards, the Supreme

Court held that a claim of ineffective assistance “generally must ‘be presented to the state courts

as an independent claim before it may be used to establish cause for a procedural default.’” Id. at

452 (quoting Murray v. Carrier, 477 U.S. 478, 489 (1986)).

        Although Mr. Briscoe raised his ineffective assistance of appellate counsel claim in his

state petition for post-conviction relief, he did not appeal the trial court’s denial of his petition and

therefore did not present it through “one complete round of the State’s established appellate review

process.” Boerckel, 526 U.S. at 845.

        Mr. Briscoe cannot overcome procedural default of his claims either through an actual

innocence claim or through an unexhausted claim of ineffective assistance of appellate counsel.
For these reasons, the respondent’s motion to dismiss, dkt. [8], is granted and Mr. Briscoe’s

petition for a writ of habeas corpus is denied. Final judgment consistent with this Order shall now

issue.



                                  IV. Certificate of Appealability

         “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, the petitioner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

“A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

         Where a claim is resolved on procedural grounds (such as default), a certificate of

appealability should issue only if reasonable jurists could disagree about the merits of the

underlying constitutional claim and about whether the procedural ruling was correct. Flores-

Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484

(2000)).

         Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to “issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” No reasonable jurist could dispute that Mr. Briscoe’s claims

are procedurally defaulted. Therefore, a certificate of appealability is denied.

         IT IS SO ORDERED.


             9/27/2019
Date:
Distribution:

THEODORE BRISCOE
980988
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064

Tyler G. Banks
INDIANA ATTORNEY GENERAL
tyler.banks@atg.in.gov
